EXHIBIT 10.1


PVH CORP.
STOCK INCENTIVE PLAN
(As Amended and Restated Effective April 30, 2020)
1. Establishment, Objectives and Duration.
(a)
Establishment of the Plan.  PVH Corp. established this incentive compensation
plan to permit the granting of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Share Units and Other Stock-Based Awards to the
persons and for the purposes described herein.  The Plan first became effective
on April 27, 2006 (the “Effective Date”), was amended and restated effective
April 30, 2009, June 25, 2009, June 23, 2011, April 26, 2012, May 7, 2014 and
April 30, 2015 and had its material terms approved at the 2006, 2011 and 2015
Annual Meeting of Stockholders.  Definitions of capitalized terms used in the
Plan are contained in the attached glossary, which is an integral part of the
Plan.

(b)
Purposes of the Plan.  The purposes of the Plan are to induce certain
individuals to remain in the employ, or to continue to serve as directors of, or
consultants or advisors to, the Company and its present and future Subsidiaries,
to attract new individuals to enter into such employment or service and to
encourage such individuals to secure or increase on reasonable terms their stock
ownership in the Company.  The Board believes that the granting of Awards under
the Plan will promote continuity of management and increased incentive and
personal interest in the welfare of the Company by those who are or may become
primarily responsible for shaping and carrying out the long range plans of the
Company and securing its continued growth and financial success.

(c)
Duration of the Plan.  No Award may be granted under the Plan after April 29,
2030, or such earlier date as the Board shall determine.  The Plan will remain
in effect with respect to outstanding Awards until no Awards remain outstanding.

2. Administration of the Plan.
(a)
The Committee.  Except as otherwise provided in Section 2(d), the Plan shall be
administered by the “Committee.”  The Committee shall consist of two or more
members of the Board.  It is intended that all of the members of the Committee
shall be “non-employee directors” within the meaning of Rule 16b-3(b)(3)
promulgated under the Exchange Act.  The Committee shall be appointed annually
by the Board, which may at any time and from time to time remove any members of
the Committee, with or without cause, appoint additional members to the
Committee and fill vacancies, however caused, in the Committee.  A majority of
the members of the Committee shall constitute a quorum.  All determinations of
the Committee shall be made by a majority of its members present at a meeting
duly called and held, except that the Committee may delegate to any one of its
members the authority of the Committee with respect to the grant of Awards to
any person who shall not be an officer and/or director of the Company.  Any
decision or determination of the Committee reduced to writing and signed by all
of the members of the Committee (or by the member(s) of the Committee to whom
authority has been delegated) shall be fully as effective as if it had been made
at a meeting duly called and held.

(b)
Authority of the Committee.  Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to:

(i)
select the Employees, Directors and Consultants to whom Awards may from time to
time be granted hereunder;

(ii)
determine whether and to what extent Awards are granted hereunder;

(iii)
determine the size and types of Awards granted hereunder;

(iv)
approve forms of Award Agreement for use under the Plan, which may include
provisions stating that employment for a specified period will not be required
for vesting of an Award upon the occurrence of a Defined Event as set forth in
an Award Agreement (or otherwise provided for in a Participant’s employment
agreement with the Company or any of its Subsidiaries);

(v)
determine the terms and conditions of any Award granted hereunder;

(vi)
establish performance goals for any Performance Period and determine whether
such goals were satisfied;

(vii)
amend the terms of any outstanding Award granted under the Plan; provided that,
except as otherwise provided in Section 16, no such amendment shall reduce the
Exercise Price of outstanding Options or the grant price of outstanding SARs
without the approval of the stockholders of the Company;

(viii)
construe and interpret the terms of the Plan and any Award Agreement entered
into under the Plan, and to decide all questions of fact arising in its
application; and

(ix)
take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.

(c)
Effect of Committee’s Decision.  All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Directors, Consultants and their estates and beneficiaries.

(d)
Delegation.  As permitted by Applicable Laws, the Committee may delegate its
authority as identified herein, including the power and authority to make Awards
to Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act, pursuant to such conditions and limitations as the Committee may establish.

3. Shares Subject to the Plan; Effect of Grants; Individual Limits.
(a)
Number of Shares Available for Grants.  Subject to adjustment as provided in
Section 18 hereof, the maximum number of Shares which may be issued pursuant to
Awards under the Plan shall be 20,436,589. The 20,436,589 shares referred to in
the immediately preceding sentence include the 3,000,000 Shares initially
included in the Plan as of the Effective Date, 4,400,000 shares added to the
Plan as of June 25, 2009, 1,093,649 shares added to the Plan pursuant to
paragraph (i) of this Section 3(a) between the Effective Date and August 31,
2012, and 4,500,000 Shares added to the Plan as of April 26, 2012, 1,442,940
shares added to the plan as of February 15, 2013 in connection with the
Company’s acquisition of The Warnaco Group, Inc. (“Warnaco”) (of such 1,442,940
shares, 580,023 shares represent outstanding awards under Warnaco’s equity plans
assumed by the Company and 862,917 shares represent awards to be issued in the
future), 3,000,000 shares added to the Plan as of April 30, 2015 and 3,000,000
shares added to the Plan as of April 30, 2020. Any of the Shares reserved and
available for issuance under the Plan may be used for any type of Award under
the Plan, and any or all of the Shares reserved for issuance under the Plan
shall be available for issuance pursuant to Incentive Stock Options.

(i)
Shares that are potentially deliverable under an Award granted under the Plan
that expires or is canceled, forfeited, settled in cash or otherwise settled
without the delivery of Shares shall not be treated as having been issued under
the Plan.

(ii)
Shares that are issued pursuant to awards that are assumed, converted or
substituted in connection with a merger, acquisition, reorganization or similar
transaction shall not be treated as having been issued under the Plan; provided,
however, that the Shares referred to in this paragraph (ii) shall not be
considered for purposes of determining the number of Shares available for grant
as Incentive Stock Options.

Notwithstanding any other provisions herein: (i) shares tendered in payment of
the exercise price of an Award shall not be added to the maximum share
limitations described above, (ii) shares withheld by the Company to satisfy the
tax withholding obligation shall not be added to the maximum share limitations
described above, and (iii) all shares covered by a Stock Appreciation Right, to
the extent that it is exercised and whether or not shares of Common Stock are
actually issued upon exercise of the right, shall be considered issued or
transferred pursuant to the Plan.
The Shares to be issued pursuant to Awards may be authorized but unissued Shares
or treasury Shares.
(b)
Individual Limits.  Subject to adjustment as provided in Section 16 hereof, the
maximum aggregate number of Shares with respect to which Awards may be granted
in any calendar year to any one Participant who is not a Director shall be
1,000,000 Shares.

(c)
Individual Director Limit. Notwithstanding any other provisions herein, the
maximum aggregate number of Shares with respect to which Awards may be granted
during any 12-month period to any one Director in respect of the Director’s
service as a member of the Board or a committee of the Board shall be limited to
a number that, combined with any cash fees or other compensation paid to such
Director during such 12-month period in respect of the Director’s service on the
Board or a committee of the Board, shall not exceed $750,000 in total value,
with the value of any such Director Awards based on the grant date fair value of
such Awards for financial reporting purposes.  The Board may make exceptions to
this limit for a Director who is serving as the independent presiding director
of the Board, as the Board may determine in its discretion, provided that the
Director receiving such additional compensation may not participate in the
decision to award such compensation.

(d)
Share Counting.  Each Share underlying a Stock Option or Stock Appreciation
Right shall be counted as one share for purposes of the limits set forth in
Sections 3(a) and 3(b).  Each Share underlying a combination of Stock
Appreciation Right and Stock Option, where the exercise of the Stock
Appreciation Right or Stock Option results in the cancellation of the other,
shall be counted as one share for purposes of the limits set forth in Sections
3(a) and 3(b).  Each Share underlying an Award of Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Share Units or Other Stock-Based
Award shall be counted as two shares for purposes of the limits set forth in
Sections 3(a) and 3(b).

4. Eligibility and Participation.
(a)
Eligibility.  Persons eligible to participate in the Plan include all Employees,
Directors and Consultants.

(b)
Actual Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, Directors and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.

5. Types of Awards.
(a)
Type of Awards.  Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Share Units and
Other Stock-Based Awards.

(b)
Designation of Award.  Each Award shall be designated in the Award Agreement.

6. Options.
(a)
Grant of Options.  Subject to the terms and provisions of the Plan, Options may
be granted to Participants in such number and upon such terms, and at any time
and from time to time, as shall be determined by the Committee.

(b)
Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine including, but not limited to, the Option vesting schedule,
repurchase provisions, rights of first refusal, forfeiture provisions, form of
payment (cash, Shares, or other consideration) upon settlement of the Award, and
payment contingencies.  The Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.  Options that are intended to be Incentive Stock Options shall be
subject to the limitations set forth in Section 422 of the Code.  Options
granted pursuant to the Plan shall not provide Participants with the right to
receive Dividends or Dividend Equivalents.

(c)
Exercise Price.  Except for Options adjusted pursuant to Section 18 herein, and
replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price for each grant of an
Option shall not be less than 100% of the Fair Market Value of a Share on the
date the Option is granted.  However, in the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Subsidiary, the Exercise Price for each grant of an Option shall
not be less than 110% of the Fair Market Value of a Share on the date the Option
is granted.

(d)
Term of Options.  The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed 10 years.  However, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Option is granted, owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or any Subsidiary, the term of the Incentive Stock Option shall be
five years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement.

(e)
Exercise of Options.  Options granted under this Section 6 shall be exercisable
at such times and be subject to such restrictions and conditions as set forth in
the Award Agreement and as the Committee shall in each instance approve, which
need not be the same for each grant or for each Participant.  Except upon a
termination of employment or, pursuant to Section 17, in the event of a
Participant’s Qualifying Termination during the two year period following the
occurrence of a Change in Control or Subsidiary Disposition, an Option granted
under the Plan shall have a minimum period of vesting of three years, which
period may, at the discretion of the Committee, lapse on a pro-rated, graded, or
cliff basis.  However, in no event will the vesting of an Option occur within
one year of the date of grant, except that the Committee will be entitled to
make grants of any kind of Award under the Plan without regard to the minimum
vesting condition in an aggregate amount not to exceed 5% of the maximum number
of Shares authorized for issuance under the Plan.

(f)
Payments.  Options granted under this Section 6 shall be exercised by the
delivery of a written notice to the Company setting forth the number of Shares
with respect to which the Option is to be exercised and payment of the Exercise
Price.  The Exercise Price of an Option shall be payable to the Company: (i) in
cash or its equivalent, (ii) by tendering (either actually or constructively by
attestation) Shares having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price, (iii) in any other manner then permitted
by the Committee, or (iv) by a combination of any of the permitted methods of
payment.  The Committee may limit any method of payment, other than that
specified under (i), for administrative convenience, to comply with Applicable
Laws or otherwise.

(g)
Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

(h)
Termination of Employment or Service.  Each Participant’s Option Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options, and may reflect distinctions
based on the reasons for termination of employment or service.

7. Stock Appreciation Rights.
(a)
Grant of SARs.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.

(b)
Award Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.  SARs granted pursuant to the Plan shall not
provide Participants with the right to receive Dividends or Dividend
Equivalents.

(c)
Grant Price.  The grant price of a freestanding SAR shall not be less than 100%
of the Fair Market Value of a Share on the date of grant of the SAR; provided,
however, that these limitations shall not apply to Awards that are adjusted
pursuant to Section 18 herein.

(d)
Term of SARs.  The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided, however, that such term shall
not exceed 10 years.

(e)
Exercise of SARs.  SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them and sets forth in the Award
Agreement.  Except upon a termination of employment or, pursuant to Section 17,
in the event of a Participant’s Qualifying Termination during the two year
period following the occurrence of a Change in Control or Subsidiary
Disposition, a SAR granted under the Plan shall have a minimum period of vesting
of three years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis.  However, in no event will the vesting of a
SAR occur within one year of the date of grant, except that the Committee will
be entitled to make grants of any kind of Award under the Plan without regard to
the minimum vesting condition in an aggregate amount not to exceed 5% of the
maximum number of Shares authorized for issuance under the Plan.

(f)
Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

(i)
the difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by

(ii)
the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
(g)
Termination of Employment or Service.  Each SAR Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and its Subsidiaries.  Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all SARs, and may reflect distinctions based on the reasons for
termination of employment or service.

8. Restricted Stock.
(a)
Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

(b)
Award Agreement.  Each Restricted Stock grant shall be evidenced by an Award
Agreement that shall specify the Period of Restriction, the number of Shares of
Restricted Stock granted, and such other provisions as the Committee shall
determine.

(c)
Period of Restriction and Other Restrictions.  Except upon a termination of
employment or, pursuant to Section 17, in the event of a Participant’s
Qualifying Termination during the two year period following the occurrence of a
Change in Control or Subsidiary Disposition, an Award of Restricted Stock shall
have a minimum Period of Restriction of three years, which period may, at the
discretion of the Committee, lapse on a pro-rated, graded, or cliff basis (as
specified in an Award Agreement).  However, in no event will the vesting of an
Award of Restricted Stock occur within one year of the date of grant, except
that the Committee will be entitled to make grants of any kind of Award under
the Plan without regard to the minimum vesting condition in an aggregate amount
not to exceed 5% of the maximum number of Shares authorized for issuance under
the Plan.  The Committee shall impose such other conditions and/or restrictions
on any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock, a requirement that
the issuance of Shares of Restricted Stock be delayed, restrictions based upon
the achievement of specific performance goals, additional time-based
restrictions, and/or restrictions under Applicable Laws, or holding requirements
or sale restrictions placed on the Shares by the Company upon vesting of such
Restricted Stock. As soon as practicable following the grant of Restricted
Stock, the Shares of Restricted Stock shall be registered in the Participant’s
name in certificate or book-entry form.  If a certificate is issued, it shall
bear an appropriate legend referring to the restrictions and it shall be held by
the Company, or its agent, on behalf of the Participant until the Period of
Restriction has lapsed or otherwise been satisfied.  If the Shares are
registered in book-entry form, the restrictions shall be placed on the
book-entry registration.

(d)
Removal of Restrictions.  Subject to Applicable Laws, Restricted Stock shall
become freely transferable by the Participant after the last day of the Period
of Restriction applicable thereto.  Once Restricted Stock is released from the
restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares.

(e)
Voting Rights.  Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Laws, Participants holding Shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those Shares during the Period of
Restriction.

(f)
Dividends.  During the Period of Restriction, Participants holding Shares of
Restricted Stock shall be credited with all Dividends paid with respect to all
Shares while they are so held, subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid.  Any such Dividends shall be paid if and when the underlying
Shares of Restricted Stock vest.

(g)
Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain unvested
Restricted Stock following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Awards of Restricted Stock, and may
reflect distinctions based on the reasons for termination of employment or
service.

9. Restricted Stock Units.
(a)
Grant of Restricted Stock Units.  Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.

(b)
Award Agreement.  Each grant of Restricted Stock Units shall be evidenced by an
Award Agreement that shall specify the applicable Period of Restriction, the
number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.

(c)
Value of Restricted Stock Units.  The initial value of a Restricted Stock Unit
shall equal the Fair Market Value of a Share on the date of grant; provided,
however, that this restriction shall not apply to Awards that are adjusted
pursuant to Section 16.

(d)
Period of Restriction.  Except upon a termination of employment or, pursuant to
Section 17, in the event of a Participant’s Qualifying Termination during the
two year period following the occurrence of a Change in Control or Subsidiary
Disposition, an Award of Restricted Stock Units shall have a minimum Period of
Restriction of three years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis.  However, in no event
will the vesting of an Award of Restricted Stock Units occur within one year of
the date of grant, except that the Committee will be entitled to make grants of
any kind of Award under the Plan without regard to the minimum vesting condition
in an aggregate amount not to exceed 5% of the maximum number of Shares
authorized for issuance under the Plan.

(e)
Form and Timing of Payment.  Except as otherwise provided in Section 17 or a
Participant’s Award Agreement, payment of Restricted Stock Units shall be made
at a specified settlement date that shall not be earlier than the last day of
the Period of Restriction.  The Committee, in its sole discretion, may pay
earned Restricted Stock Units by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination
thereof).  The Committee may provide that settlement of Restricted Stock Units
shall be deferred, on a mandatory basis or at the election of the Participant.

(f)
Voting Rights.  A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.

(g)
Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive a payout
respecting an Award of Restricted Stock Units following termination of the
Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and its Subsidiaries.  Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock Units, and may reflect distinctions based on the reasons
for termination of employment or service.

(h)
Dividend Equivalents.  At the discretion of the Committee, Restricted Stock
Units granted pursuant to the Plan may provide Participants with the right to
receive Dividend Equivalents, which shall be credited to an account for the
Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to the same restrictions
on transferability and forfeitability as the underlying Restricted Stock Units. 
Any such Dividend Equivalents shall be settled if and when the underlying
Restricted Stock Units are settled.

10. Performance Shares and Performance Share Units.
(a)
Grant of Performance Shares and Performance Share Units.  Subject to the terms
and provisions of the Plan, Performance Shares or Performance Share Units may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.

(b)
Award Agreement.  Each grant of Performance Shares or Performance Share Units
shall be evidenced by an Award Agreement that shall specify the applicable
Performance Period and Performance Measure(s), the number of Performance Shares
or Performance Share Units granted, and such other provisions as the Committee
shall determine.

(c)
Value of Performance Shares and Performance Share Units.  The initial value of a
Performance Share or a Performance Share Unit shall equal the Fair Market Value
of a Share on the date of grant; provided, however, that this restriction shall
not apply to Awards that are adjusted pursuant to Section 16.

(d)
Period of Restriction.  Except upon a termination of employment or, pursuant to
Section 17, in the event of a Participant’s Qualifying Termination during the
two year period following the occurrence of a Change in Control or Subsidiary
Disposition, an Award of Performance Shares or Performance Share Units shall
have a minimum Period of Restriction of three years, which period may, at the
discretion of the Committee, lapse on a pro-rated, graded, or cliff basis. 
However, in no event will the vesting of an Award of Performance Shares or
Performance Share Units occur within one year of the date of grant, except that
the Committee will be entitled to make grants of any kind of Award under the
Plan without regard to the minimum vesting condition in an aggregate amount not
to exceed 5% of the maximum number of Shares authorized for issuance under the
Plan.

(e)
Form and Timing of Payment.  Except as otherwise provided in Section 17 or a
Participant’s Award Agreement, payment of Performance Shares or Performance
Share Units shall be made at a specified settlement date that shall not be
earlier than the last day of the Performance Period.  The Committee, in its sole
discretion, may pay earned Performance Shares or Performance Share Units by
delivery of Shares or by payment in cash of an amount equal to the Fair Market
Value of such Shares (or a combination thereof).  The Committee may provide that
settlement of Performance Shares or Performance Share Units shall be deferred,
on a mandatory basis or at the election of the Participant.

(f)
Voting Rights.  A Participant shall have no voting rights with respect to any
Performance Shares or Performance Share Units granted hereunder.

(g)
Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive a payout
respecting an Award of Performance Shares or Performance Share Units following
termination of the Participant’s employment or, if the Participant is a
Consultant, service with the Company and its Subsidiaries.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Participants, and may reflect distinctions based on the reasons for
termination of employment or service.

(h)
Dividends and Dividend Equivalents.  Performance Shares and Performance Share
Units granted pursuant to the Plan shall not provide Participants with the right
to receive Dividends or Dividend Equivalents.

11. Other Stock-Based Awards.
(a)
Grant.  The Committee shall have the right to grant other Awards that may
include, without limitation, the grant of Shares based on attainment of
performance goals established by the Committee, the payment of Shares as a bonus
or in lieu of cash based on attainment of performance goals established by the
Committee, and the payment of Shares in lieu of cash under other Company
incentive or bonus programs.

(b)
Period of Restriction.  Except upon a termination of employment or, pursuant to
Section 17, in the event of a Participant’s Qualifying Termination during the
two year period following the occurrence of a Change in Control or Subsidiary
Disposition, Awards granted pursuant to this Section 11 shall have a minimum
Period of Restriction of three years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement).  However, in no event will the vesting of an Award granted
pursuant to this Section 11 occur within one year of the date of grant, except
that the Committee will be entitled to make grants of any kind of Award under
the Plan without regard to the minimum vesting condition in an aggregate amount
not to exceed 5% of the maximum number of Shares authorized for issuance under
the Plan.  Notwithstanding the above, the payment of Shares in lieu of cash
under other Company incentive or bonus programs shall not be subject to the
minimum Period of Restriction limitations described above.

(c)
Payment of Other Stock-Based Awards.  Subject to Section 11(b) hereof, payment
under or settlement of any such Other Stock-Based Awards shall be made in such
manner and at such times as the Committee may determine.  The Committee may
provide that settlement of Other Stock-Based Awards shall be deferred, on a
mandatory basis or at the election of the Participant.

(d)
Termination of Employment or Service.  The Committee shall determine the extent
to which the Participant shall have the right to receive Other Stock-Based
Awards following termination of the Participant’s employment or, if the
Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.

(e)
Dividends and Dividend Equivalents.  At the discretion of the Committee, Other
Stock-Based Awards granted pursuant to the Plan may provide Participants with
the right to receive Dividends or Dividend Equivalents, which shall be credited
to an account for the Participants, and may be settled in cash and/or Shares, as
determined by the Committee in its sole discretion, subject in each case to the
same restrictions on transferability and forfeitability as the underlying Other
Stock-Based Awards.  Any such Dividends or Dividend Equivalents shall be paid if
and when the underlying Other Stock-Based Awards vest and are settled.

12. Performance Measures.
(a)
The Committee may specify that the attainment of one or more of the Performance
Measures set forth in this Section 12 shall determine the degree of granting,
vesting and/or payout with respect to Performance Shares, Performance Share
Units or other performance-based Awards.  The performance goals to be used for
such Awards shall be based on one or more of the following performance measures
or such other performance measures as the Committee may determine (the
“Performance Measures”): earnings, earnings before interest and taxes, earnings
before interest, taxes, depreciation and amortization, earnings per share,
economic value created, market share, net income (before or after taxes),
operating income, adjusted net income after capital charge, return on assets,
return on capital (based on earnings or cash flow), return on equity, return on
investment, revenue, cash flow, operating margin, share price, total stockholder
return, total market value, and strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration goals,
productivity measures, geographic business expansion goals, cost targets,
customer satisfaction or employee satisfaction goals, goals relating to merger
synergies, management of employment practices and employee benefits, or
supervision of litigation or information technology, goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures, and
goals relating to environmental, social and governance criteria.  The targeted
level or levels of performance with respect to such Performance Measures may be
established at such levels and on such terms as the Committee may determine, in
its discretion, on a corporate-wide basis or with respect to one or more
business units, divisions, subsidiaries, business segments or functions, and in
either absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies.

(b)
Unless otherwise determined by the Committee, measurement of performance goals
with respect to the Performance Measures above shall exclude the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, as well as the cumulative effects of tax
or accounting changes, each as determined in accordance with generally accepted
accounting principles or identified in the Company’s financial statements, notes
to the financial statements, management’s discussion and analysis or other
filings with the SEC, as well as any other items determined in accordance with
Section 18(b).

(c)
Performance goals may differ for Awards granted to any one Participant or to
different Participants.

13. Transferability of Awards.  Incentive Stock Options may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and shall be
exercisable during a Participant’s lifetime only by such Participant.  Other
Awards shall be transferable to members of the Participant’s Immediate Family to
the extent provided in the Award Agreement, except that no Award may be
transferred for consideration.
14. Taxes.  The Company shall have the power and right, prior to the delivery of
Shares pursuant to an Award, to deduct or withhold, or require a Participant to
remit to the Company (or a Subsidiary), an amount (in cash or Shares) sufficient
to satisfy any applicable tax withholding requirements applicable to an Award. 
Whenever under the Plan payments are to be made in cash, such payments shall be
net of an amount sufficient to satisfy any applicable tax withholding
requirements.  Subject to such restrictions as the Committee may prescribe, in
the event that an Award of Restricted Stock shall become taxable to a
Participant during any Company-imposed blackout period, a Participant may
satisfy all or a portion of any tax withholding requirements by electing to have
the Company withhold Shares having a Fair Market Value equal to the amount to be
withheld up to the minimum statutory tax withholding rate (or such other rate
that will not result in a negative accounting impact).
15. Conditions Upon Issuance of Shares.
(a)
Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

(b)
As a condition to the exercise of an Award, the Company may require the person
exercising such Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any Applicable Laws.

16. Adjustments Upon Changes in Capitalization.  In the event of any equity
restructuring (within the meaning of FASB Accounting Standards Codification
Topic 718 (f/k/a Financial Accounting Standards No. 123R)), such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause there to be an
equitable adjustment in the number and kind of Shares that may be delivered
under the Plan, the individual limits set forth in Section 3(b), and, with
respect to outstanding Awards, in the number and kind of Shares subject to
outstanding Awards, the Exercise Price, grant price or other price of Shares
subject to outstanding Awards, any performance conditions relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, to prevent dilution or enlargement of rights.  In the
event of any other change in corporate capitalization, such as a merger,
consolidation, or liquidation, the Committee may, in its sole discretion, cause
there to be such equitable adjustment as described in the foregoing sentence, to
prevent dilution or enlargement of rights; provided, however, that, unless
otherwise determined by the Committee, the number of Shares subject to any Award
shall always be rounded down to a whole number.  Adjustments made by the
Committee pursuant to this Section 16 shall be final, binding, and conclusive.

--------------------------------------------------------------------------------

 

17. Change in Control and Subsidiary Disposition.
(a)
Change in Control in which Awards are Assumed or Continued.   Upon the
occurrence of a Change in Control in which outstanding Awards are assumed or
continued, the following provisions shall apply to each Award assumed or
continued unless otherwise provided in a Participant’s Award Agreement or
prohibited under Applicable Laws:

(i)
All outstanding Options and SARs shall become immediately exercisable in the
event of a Participant’s Qualifying Termination during the two year period
following the Change in Control.

(ii)
Any Period of Restriction or other restriction imposed on Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards shall lapse in the event of
a Participant’s Qualifying Termination during the two year period following the
Change in Control.

(iii)
All incomplete Performance Periods in respect of each Award of Performance
Shares, Performance Share Units and each other performance-based Award shall end
on the date of the Change in Control and the performance goals applicable to
such Award shall be deemed satisfied (A) based on the level of performance
achieved as of the date of the Change in Control, if determinable, or (B) at the
target level, if not determinable; provided, however, that, if less than 50% of
the relevant Performance Period has elapsed as of the date of the Change in
Control, then the performance goals applicable to such Award shall be deemed
satisfied at the target level.  Each such Performance Share, Performance Share
Units and other performance-based Award shall thereafter become a time-based
Award and shall vest and become payable to the Participant on the earlier to
occur of (x) the Participant’s Qualifying Termination during the two year period
following the occurrence of the Change in Control and (y) the date such Award
otherwise vests in accordance with the Participant’s Award Agreement.

(b)
Change in Control in which Awards are not Assumed or Continued.  Upon the
occurrence of a Change in Control in which outstanding Awards are not assumed or
continued, the following provisions shall apply to each Award not assumed or
continued:

(i)
All outstanding Options and SARs shall be terminated and each Participant shall
receive, with respect to each Share subject to the Options or SARs held by the
Participant, an amount in cash equal to the excess of the Fair Market Value of a
Share immediately prior to the occurrence of the Change in Control over the
Option Exercise Price or the SAR grant price; provided, however, that Options
and SARs outstanding as of the date of the Change in Control shall be cancelled
and terminated without payment therefore if the Fair Market Value of a Share as
of the date of the Change in Control is less than the Option Exercise Price or
the SAR grant price.

(ii)
All outstanding Shares of Restricted Stock, Restricted Stock Units and Other
Stock-Based Awards shall be terminated and each Participant shall receive, with
respect to each Share subject to an Award held by the Participant, an amount in
cash equal to the Fair Market Value of a Share immediately prior to the
occurrence of the Change in Control.

(iii)
All outstanding Performance Shares, Performance Share Units and other
performance-based Awards shall be terminated and each Participant shall receive,
with respect to each Share subject to an Award held by the participant an amount
in cash equal to the Fair Market Value of a Share immediately prior to the
occurrence of the Change in Control.  Each such Performance Share, Performance
Share Unit and other performance-based Award shall vest on a pro rata monthly
basis, including full credit for partial months elapsed, and shall be paid (A)
based on the level of performance achieved as of the date of the Change in
Control, if determinable, or (B) at the target level, if not determinable;
provided, however, that, if less than 50% of the relevant Performance Period has
elapsed as of the date of the Change in Control, then the performance goals
applicable to such Award shall be deemed satisfied at the target level.

(c)
Subsidiary Disposition.  The Committee shall have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on such Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in such
Subsidiary Disposition.  The Committee also shall have the authority to
condition any such Award vesting and exercisability or release from such
limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition.  The Committee may provide that
any Awards so vested or released from such limitations in connection with a
Subsidiary Disposition, shall remain fully exercisable until the expiration or
sooner termination of the Award.

18. Amendment, Suspension or Termination of the Plan.
(a)
Amendment, Modification and Termination.  The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires stockholder approval in order
for the Plan to continue to comply with the New York Stock Exchange listing
standards or any rule promulgated by the SEC or any securities exchange on which
Shares are listed or any other Applicable Laws shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule.

(b)
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 16)
affecting the Company or the financial statements of the Company or of changes
in Applicable Laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.

(c)
Awards Previously Granted.  No termination, amendment or modification of the
Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.

(d)
No Repricing.  Without the affirmative vote of holders of a majority of the
Shares cast in person or by proxy at a meeting of the stockholders of the
Company at which a quorum representing a majority of all outstanding Shares is
present or represented by proxy, the Board shall not approve either: (i) the
cancellation of outstanding Options or SARs and the grant in substitution
therefore of new awards (including Options and SARs) having a lower exercise
price; (ii) the amendment of outstanding Options or SARs to reduce the exercise
price thereof; or (iii) the cancellation of outstanding Options or SARs and the
payment of cash in substitution therefore.

19. Clawback/Recoupment.  Any Award granted pursuant to the Plan shall be
subject to mandatory repayment to the Company by the Participant who holds such
Award (i) to the extent set forth in the Plan or an Award Agreement or (ii) to
the extent the Participant is, or in the future becomes, subject to (A) any
Company “clawback” or recoupment policy or (B) any law, rule, requirement or
regulation which imposes mandatory recoupment, under circumstances set forth in
such law, rule, requirement or regulation.
20. Reservation of Shares.
(a)
The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b)
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

21. Rights of Participants.
(a)
Continued Service.  The Plan shall not confer upon any Participant any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

(b)
Participant.  No Employee, Director or Consultant shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive future Awards.

22. Successors.  All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award Agreements shall be deemed to refer to
such successors.
23. Legal Construction.
(a)
Gender, Number and References.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.  Any reference
in the Plan to a Section of the Plan either in the Plan or any Award Agreement
or to an act or code or to any section thereof or rule or regulation thereunder
shall be deemed to refer to such Section of the Plan, act, code, section, rule
or regulation, as may be amended from time to time, or to any successor Section
of the Plan, act, code, section, rule or regulation.

(b)
Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(c)
Requirements of Law.  The granting of Awards and the issuance of Shares or cash
under the Plan shall be subject to all Applicable Laws and to such approvals by
any governmental agencies or national securities exchanges as may be required.

(d)
Governing Law.  To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.

(e)
Non-Exclusive Plan.  Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.

(f)
Code Section 409A Compliance.  To the extent applicable, it is intended that the
Plan and any Awards granted hereunder comply with, and should be interpreted
consistent with, the requirements of Section 409A of the Code and any related
regulations or other guidance promulgated thereunder by the U.S. Department of
the Treasury or the Internal Revenue Service (“Section 409A”).




--------------------------------------------------------------------------------

GLOSSARY OF DEFINED TERMS
1. Definitions.  As used in the Plan and any Award Agreement, the following
definitions shall apply:
“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal law,
applicable state law, and the rules and regulations of any applicable stock
exchange or national market system.
“Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Share Units and Other Stock-Based
Awards granted under the Plan.
“Award Agreement” means an agreement (in written or electronic form) entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to any Participant (i) gross negligence or willful
misconduct, as the case may be, in the performance of the material
responsibilities of the Participant’s office or position; (ii) the willful and
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or any Subsidiary (other than any such failure resulting
from incapacity due to physical or mental illness); (iii) the Participant is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation);
(iv) the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company or any Subsidiary, or any of their respective
directors, officers, employees, auditors and legal advisors, otherwise than in
the ordinary course of business, any confidential or proprietary information of
the Company or such Subsidiary; or (v) any act or failure to act by the
Participant, which, under the provisions of applicable law, disqualifies the
Participant from performing his or her duties or serving in his or her then
current capacity with the Company or a Subsidiary; provided, however, that with
respect to a Participant who has an employment agreement with the Company or any
of its Subsidiaries which has a definition of “cause”, the definition contained
therein shall govern.
“Change in Control” means the first to occur of the following events:
1.
Any Person becomes a “beneficial owner,” as such term is used in Rule 13d-3 of
the Exchange Act, of 25% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company,
(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph 3 of this definition; or

2.
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to when
the Plan is first approved by the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

3.
Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding Shares (the “Outstanding Company
Common Stock”) and the Outstanding Company Voting Securities, immediately prior
to such Business Combination, beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares of common stock and more than 50% of the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination, whichever occurs first; or

4.
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, with respect to Awards (or portions of Awards)
that are considered deferred compensation under Section 409A, if an event or
condition constituting a Change in Control does not constitute a “change in the
ownership” or a “change in the effective control” of the Company or a “change in
the ownership of a substantial portion of a corporation’s assets” (each within
the meaning of Section 409A), the event or condition shall continue to
constitute a Change in Control solely with respect to vesting of the Award (or
portion thereof) or a lapse of any applicable restrictions thereto and not for
purposes of determining whether the settlement or payment of the Award (or
portion thereof) will be accelerated under this Plan.  For avoidance of doubt,
the prior sentence shall not apply to Awards (or portions thereof) that qualify
as short-term deferrals for purposes of Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Committee, as specified in Section 2(a), appointed by the
Board to administer the Plan.
“Company” means PVH Corp., a Delaware corporation, and any successor thereto.
“Consultant” means any consultant or advisor to the Company or a Subsidiary.
“Continuous Service” means that the provision of services to the Company or any
Subsidiary in any capacity by an Employee is not interrupted or terminated. 
Continuous Service shall not be considered interrupted in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, any Subsidiary, or any successor.  A leave
of absence approved by the Company shall include sick leave, military leave, or
any other personal leave approved by an authorized representative of the
Company.  For purposes of Incentive Stock Options, no such leave may exceed 90
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract.
“Defined Event” means the death, disability, Retirement or Qualifying
Termination of a Participant.
“Director” means any individual who is a member of the Board of Directors of the
Company or a Subsidiary who is not an Employee and is not designated or elected
to serve as a director by the holders of any securities of the Company, other
than Shares, voting separately as a class.
“Dividend” means the dividends and other distributions declared and paid on
Shares subject to an Award.
“Dividend Equivalent” means, with respect to Shares subject to an Award, a right
to be paid an amount equal to the Dividends declared and paid on an equal number
of outstanding Shares.
“Employee” means any employee of the Company or a Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Fair Market Value” means, as of any date, the value of a Share equal to (i) the
closing sale price of a Share on the New York Stock Exchange on the date of
determination or (ii) if there is no sale of Shares on that date, the closing
sale price of a Share on the last trading date on which sales were reported on
the New York Stock Exchange.
“Immediate Family” means a Participant’s children, stepchildren, grandchildren,
parents, stepparents, grandparents, spouse, former spouse, siblings, nieces,
nephews, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships or any person
sharing the Participant’s household (other than a tenant or employee).
“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under the Plan, as described in Section 6.
“Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 11 herein.
“Participant” means a current or former Employee, Director or Consultant who has
rights relating to an outstanding Award.
“Performance Measures” shall have the meaning set forth in Section 12(a).
“Performance Period” means the period during which a performance measure must be
met.
“Performance Share” means an Award granted to a Participant, as described in
Section 10 herein.
“Performance Share Unit” means an Award granted to a Participant, as described
in Section 10 herein.
“Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 11 herein.
“Person” means person as such term is used in Section 3(a)(9) and 13(d) of the
Exchange Act.
“Plan” means the PVH Corp. Stock Incentive Plan.
“Proceeds” means, with respect to any sale or other disposition (including to
the Company) of Shares acquired pursuant to an Award, an amount determined by
the Committee, (a) in the case of an Award other than an Option, SAR or
cash-settled Award, up to the amount equal to the Fair Market Value per Share at
the time of such sale or other disposition multiplied by the number of Shares
sold or disposed of, or (b) in the case of an Option or SAR, up to the amount
equal to the number of Shares sold or disposed of multiplied by the excess of
the Fair Market Value per Share at the time of such sale or disposition over the
Exercise Price or grant price, as applicable.
“Qualifying Termination” means the termination of a Participant’s employment or
service with the Company or any of its Subsidiaries by the Company or a Company
Subsidiary without Cause or, with respect to a Participant who has an employment
agreement with the Company or any of its Subsidiaries which has a definition of
“good reason,” by the Participant for good reason (as defined in the
Participant’s employment agreement).
“Restricted Stock” means an Award granted to a Participant, as described in
Section 8.
“Restricted Stock Units” means an Award granted to a Participant, as described
in Section 9.
“Retirement” means:
1.
With respect to all Awards made prior to March 19, 2007 and all Awards made to
Employees prior to May 3, 2007, a Participant’s termination of employment by the
Company and its Subsidiaries at or after age 63 other than for Cause.

2.
With respect to all Awards made to Directors on or after March 19, 2007, the
termination of a Director’s service, other than by reason of death or removal
for cause (under applicable law), after at least four years of service.

3.
With respect to all Awards made to Employees on or after May 3, 2007, the
termination of an Employee’s employment from the Company and its Subsidiaries,
other than by reason of death or for Cause, at or after age 62, provided that
the Employee has at least five years of employment with the Company and/or any
of its Subsidiaries.

“SEC” means the United States Securities and Exchange Commission.
“Section 409A” shall have the meaning set forth in Section 22(f).
“Share” means a share of the common stock, $1.00 par value, of the Company,
subject to adjustment pursuant to Section 16.
“Stock Appreciation Right” or “SAR” means an Award granted to a Participant,
either alone or in connection with a related Option, as described in Section 7.
“Subsidiary” has the meaning ascribed to such term in Code Section 424(f).
“Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.
“Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.